DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 1/27/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeruva et al (US 2020/0211993) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

1. (Original) A method comprising:
 forming a sacrificial layer (conductive/seed layer) over a region of a semiconductor device (claims 11/18-20); 
forming one or more first pillars over the sacrificial layer, and one or more second conductive pillars over corresponding bond pads that are not covered by the sacrificial layer [0002 and claim 11/18]; and detaching the one or more first pillars from the semiconductor device (Claim 13) by removing the sacrificial layer (claim 11/18- undercutting) over which the one or more first pillars are formed.  

2. (Original) The method of claim 1, further comprising: determining a lateral dimension of the region that includes a first areal density of the one or more first pillars based on a second areal density of the one or more second conductive pillars (Claim 1- cross sectional area [0030] and Fig.5).  

3. (Original) The method of claim 2, wherein the first areal density correlates to the second areal density such that heights of the one or more second conductive pillars are within a predetermined range [0029] and Fig.5.  

4. (Original) The method of claim 2, wherein the first areal density is approximately same as the second areal density [0029] and Fig.5.  

5. (Original) The method of claim 1, further comprising: forming a seed layer over the semiconductor device, wherein the sacrificial layer is formed on the seed layer in the region, and the seed layer covers the bond pads [0002] and claim 11/18.  

6. (Original) The method of claim 1, wherein: forming the one or more first pillars over the sacrificial layer includes attaching the one or more first pillars to the sacrificial layer; and -2- 155389635.1Application No. 16/916,325Attorney Docket No. 010829-9440.US00 Client Reference No. 2019-0657.00/USforming the one or more second conductive pillars over the corresponding bond pads includes attaching the one or more second conductive pillars to a seed layer that is formed on the bond pads (claims 11/18).  

7. (Original) The method of claim 1, further comprising: removing the sacrificial layer from the region of the semiconductor device, wherein the one or more first pillars protect the sacrificial layer over which the one of more first pillars are formed (Claims 11/18).  

8. (Original) The method of claim 7, wherein removing the sacrificial layer includes a blanket dry etch process having a selectivity against a seed layer (Claim 1- etching).  

9. (Original) The method of claim 1, wherein the one or more sacrificial pillars are formed concurrently with the one or more second conductive pillars (Claims 1/11/18).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



2/25/22